POLSTON, J.
Appellant Kathy S. Shaffer argues that the order of the Judge of Compensation Claims should be reversed because of numerous issues. We affirm the JCC’s rulings in all respects except for her denial of the claim for temporary partial disability benefits from December 4, 1994 through March 14,1997.
The JCC found in a prior order that the claimant was entitled to “temporary partial disability benefits from December 14, 1994 to March 24, 1997, after application of deemed earnings.” The amount of deemed earnings has not been determined by the JCC and the JCC declines to do so because “rule nisi relief may be available to claimant” in circuit court to enforce the prior order.
Contrary to the JCC’s ruling, the JCC has jurisdiction to determine the amount of deemed earnings as an offset. See Salony v. South Florida Public Communication, 734 So.2d 544 (Fla. 1st DCA 1999)(JCC has jurisdiction to determine the correct amount of offset and the resulting amount of benefits due). Accordingly, we reverse the JCC’s denial of the claim for temporary partial disability benefits from December 4, 1994 through March 14, 1997 and remand for the JCC to determine the amount of deemed earnings and resulting benefits.
AFFIRMED in part and REVERSED and remanded in part.
ERVIN and KAHN, JJ., concur.